IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

UNITED STATES OF AMERICA )
v. Criminal No. 19-cr-253
KRISTOPHER LEE DALLMANN, et al., )
Defendants. )
MEMORANDUM OPINION

 

At issue in this criminal copyright infringement case is the government’s motion (i) to
order defendants to declare before trial whether they will assert an advice-of-counsel defense and
(ii) to confirm waiver of the attorney-client privilege with respect to a memorandum Mr.
Dallmann allegedly received from an attorney. The indictment in this case charges eight
defendants! with conspiracy to commit criminal copyright infringement, in violation of 18
U.S.C. § 371, through the operation of Jetflicks, an online, subscription-based service that
permitted users to stream copyrighted works without permission from the copyright owners.”
The government alleges that Jetflicks was an illegal version of Netflix, namely a service where
defendants obtained infringing digital copies of copyrighted television shows from pirate sites,

processed and renamed those works, and then streamed and distributed them on an unlimited

 

! The eight defendants indicted by the grand jury are Kristopher Lee Dallmann, Darryl Julius Polo a/k/a djppimp,
Douglas M. Courson, Felipe Garcia, Jared Edward Jaurequi a/k/a Jared Edwards, Peter H. Huber, Yoany Vaillant
a/k/a Yoany Vaillant Fajardo, and Luis Angel Villarino. On December 12, 2019, Mr. Polo pleaded guilty to multiple
criminal copyright infringement and money laundering charges including the conspiracy count that involves
Jetflicks. On December 13, 2019, Mr. Villarino also pleaded guilty to the conspiracy count that involves Jetflicks.

? In addition to the conspiracy to commit copyright infringement charge, the grand jury charged Mr. Dallmann with
(i) two counts of criminal copyright infringement by reproduction or distribution and aiding and abetting, in
violation of 17 U.S.C. §§ 506(a)(1)(A) and 106(1) and (3), as well as 18 U.S.C. § 2319(b)(3) and 2; (ii) two counts
of criminal copyright infringement by public performance and aiding and abetting, in violation of 17 U.S.C. §§
506(a)(1})(A) and 106(4), as well as 18 U.S.C. § 2319(b)(3) and 2; (iii) money laundering and aiding and abetting, in
violation of 18 U.S.C. §§ 1956(a)(1)(A)(i) and (B){i) and 2; and (iv) money laundering and aiding and abetting, in
violation of 18 U.S.C. §§ 1956(a)(3)(A) and (B) and 2.
basis to paying subscribers.

Willfulness is the mens rea that the government must establish for each of the criminal
copyright infringement offenses that have been charged in this case.’ See, e.g., United States v.
Liu, 731 F.3d 982, 989 (9th Cir. 2013). A defendant’s assertion of the advice-of-counsel defense
is a way to “negate[] the element of willfulness.” United States v. Westbrooks, 780 F.3d 593,
595-96 (4th Cir. 2015). Accordingly, the government has filed the instant motion because of
concerns that one or more of the defendants may seek to assert an advice-of-counsel defense at
trial, and that if a defendant asserts the advice-of-counsel defense during trial without providing
advance notice or discovery to the government, such an assertion would require a delay mid-trial
so that the government could conduct the necessary discovery and review of the attorney’s
advice.

For the reasons that follow, the government’s motion is granted in part and denied in part.
Specifically, the government’s motion to order defendants to declare before trial whether they
will assert an advice-of-counsel defense is granted, but the government’s motion is denied to the
extent it seeks to compel defendants to declare their intent now, long before trial. Accordingly,
any defendant who intends to assert an advice-of-counsel defense must provide notice and
discovery, but not until ten days prior to trial. The government’s motion to confirm waiver of the
attorney-client privilege with respect to a memorandum Mr. Dallmann allegedly received from
an attorney is denied, without prejudice to the government’s ability to renew the motion in the

event additional evidence is presented concerning Mr. Dallmann’s specific disclosures to the

 

3 For the substantive copyright infringement offenses with which Mr. Dallmann is charged, the government must
prove, among other elements, that Mr. Dallmann acted willfully—that is, that Mr. Dallmann “acted with knowledge
that his conduct was unlawful.” United States v. Blankenship, 846 F.3d 663, 671-73 (4th Cir. 2013). For the
conspiracy to commit criminal copyright infringement charge, an element the government must prove is that the
conspirators knew the criminal purpose of the conspiracy and that the conspirators willfully joined the conspiracy
with the intent to further its unlawful purpose. See United States v. Vinson, 852 F.3d 333, 351 (4th Cir. 2017).

2
FBI.
I.

As an initial matter, it is necessary to set forth the factual background pertinent to the
disposition of the government’s motion. According to the government, at least three pieces of
information indicate that Mr. Dallmann, and potentially other defendants, may intend to assert
the advice-of-counsel defense at trial.

First, the government claims that during a November 16, 2019 interview between Mr.
Dallmann and the FBI, Mr. Dallmann said that he paid $3,000 to an unidentified attorney for
legal advice regarding Jetflicks’ streaming services. According to Mr. Dallmann, the attorney
provided three categories under which Mr. Dallmann could operate Jetflicks, and Mr. Dallmann
stated that a memo from the attorney that detailed these three permissible categories of operation
would be among the records seized by the FBI. During the execution of search warrants at Mr.
Dallmann’s residences, the FBI did find a hard copy document that was marked as privileged. To
date, neither the government nor the FBI has reviewed this document, but the government did
produce the document in discovery.

Second, during that same November 16, 2019 interview with the FBI, Mr. Dallmann told
agents that Jetflicks received a cease and desist letter from the Motion Picture Association of
America (MPAA) around November 2012. Mr. Dallmann claimed that he brought this letter to
the unidentified attorney, the attorney told Mr. Dallmann to ignore the letter, and Mr. Dallmann
followed the attorney’s advice.

Third, the government has learned that in 2012 or 2013 an attorney may have visited
Jetflicks and opined on the legality of some part of the operation in the presence of Mr.

Dallmann and other defendants. The government does not know whether this attorney is the
same person as the attorney Mr. Dallmann described in his interview with the FBI.

On December 15, 2019, the government asked counsel for the six remaining defendants
to advise the government whether they intend to assert an advice-of-counsel defense at trial.
Each counsel that responded to the government advised that they remain uncertain whether they
will assert an advice-of-counsel defense. In addition, defendant Felipe Garcia’s counsel
reportedly expressed disagreement with the principle that assertion of an advice-of-counsel
defense will constitute a waiver of the attorney-client privilege. On December 26, 2019, the
government filed the instant motion (i) to order defendants to declare long before trial whether
they will assert an advice-of-counsel defense,’ and (ii) to confirm that the circumstances and
content of Mr. Dallmann’s FBI interview waived his attorney-client privilege with respect to a
memorandum Mr. Dallmann allegedly received from an attorney. On January 9, 2020, Mr.
Garcia filed a response to the government’s motion, arguing that the defendants should not be
required to provide pretrial notice of their intent to rely on the advice-of-counsel defense.
Subsequently, defendants Dallmann, Vaillant, and Jaurequi filed motions to adopt Mr. Garcia’s
response as their own.

Il.

As noted, willfulness is the mens rea that the government must establish for each of the
criminal copyright infringement offenses that have been charged in this case. See, e.g., United
States v. Liu, 731 F.3d 982, 989 (9th Cir, 2013). And a defendant’s assertion of the advice-of-
counsel defense is a way to “negate[] the element of willfulness.” United States v. Westbrooks,
780 F.3d 593, 595-96 (4th Cir. 2015). In other words, the advice-of-counsel defense may be

relevant if “the defendant, on the basis of counsel’s advice, believed his conduct to be lawful and

 

4 Specifically, the government requested notice by January 6, 2020 and relevant discovery by January 13, 2020.
4
thus could not be found to have had unlawful intent.” United States v. Beach-Nut Nutrition
Corp., 871 F.2d 1181, 1194 (2d Cir. 1989).
As an initial matter, it is constitutionally permissible to place on a defendant the burden
of producing some evidence to establish the advice-of-counsel defense. See Westbrooks, 780
F.3d at 596 (finding that “a burden of production to establish a prima facie defense is distinct
from the ultimate burden of proving an element of an offense beyond a reasonable doubt” in
reference to the advice-of-counsel defense). Yet, it is important to note that this in no way shifts
the ultimate burden of proof, which remains on the prosecution. It is equally important to note
that “the law places no burden on any defendant to prove an affirmative defense beyond a
reasonable doubt.” United States v. Gonzalez, 58 F.3d 506, 512 (10th Cir. 1995). To the contrary,
the defendant need only produce “more than a scintilla of evidence” regarding such a defense,
while the burden remains on the government to prove beyond a reasonable doubt every element
of the offenses charged. See United States v. Sligh, 142 F.3d 761, 762 (4th Cir. 1998) (discussing
affirmative defense of entrapment). Put simply, “the government must prove the element of
willfulness, [but] the court may require the defendant to produce evidence supporting the advice-
of-counsel defense.” Westbrooks, 780 F.3d at 596. Thus, the defendant bears the initial burden of
production, but the prosecution always retains the burden of persuasion, namely the burden of
proving the defendant’s guilty state of mind beyond a reasonable doubt.
Accordingly, to establish the advice-of-counsel defense, defendants must produce some

evidence—more than a scintilla—showing that:

(i) the advice was sought and received before taking action, (ii) they in good faith

sought the advice of a professional whom they considered competent, (iii) the

purpose of securing advice was to determine the lawfulness of future conduct, (iv)

a full and accurate report was made to the professional of all material facts which

the defendants knew and (v) they acted strictly in accordance with the advice of
the professional who had been given a full report.
United States v. O’Connor, 158 F. Supp. 2d 697, 727-28 (E.D. Va. 2001) (citing United States v.
Polytarides, 584 F.2d 1350, 1352 (4th Cir. 1978)). More recently, the Fourth Circuit
consolidated these five elements into two, namely (i) full disclosure of all pertinent facts to an
attorney, and (ii) good faith reliance on the attorney’s advice. United States v. Powell, 680 F.3d
350, 356 (4th Cir. 2012) (citing United States v. Butler, 211 F.3d 826, 833 (4th Cir. 2000) (citing
United States v. Miller, 658 F.2d 235, 237 (4th Cir. 1981)); see also United States v. O’Connor,
158 F. Supp. 2d 697, 728 (E.D. Va. 2001).

If any defendant produces more than a scintilla of evidence that that defendant disclosed
all pertinent facts to an attorney and relied on that attorney’s advice in good faith, and therefore
asserts an advice-of-counsel defense, then whether that defendant’s advice-of-counsel defense
negates the willfulness requirement is a matter to be considered by the jury in determining
whether the government has proven defendant’s guilt beyond a reasonable doubt. See United
States v. Thaggard, 477 F.2d 626, 632 (Sth Cir. 1973) (“Advice of counsel, when given on full
disclosure of all the facts and followed in good faith, may be a matter to be considered by the
jury in determining the appellant’s guilt.”); Miller v. United States, 277 F. 721, 726 (4th Cir.
1921) (“[W]here the question, as in this case, is one of intent, the advice [of counsel] and the
good faith of the defendant is a defense to be considered by the jury.”).

Il.

To date, no defendant has informed the government that he intends to assert the advice-
of-counsel defense. But because of the potential for a defendant to assert the advice-of-counsel
defense in this case, the government has requested pretrial notice and discovery of any advice-of-
counsel defense to avoid unnecessary delay during trial.

The Federal Rules of Criminal Procedure do not specifically require that a defendant
provide pretrial notice of an advice-of-counsel defense. These Rules do provide, however, for
pretrial notice of three types of defenses: alibi (Rule 12.1), insanity (Rule 12.2), and public
authority (Rule 12.3). According to the Advisory Committee Notes, advance notice as to those
defenses is required to permit the government to prepare for trial and to avoid the necessity of
continuances in the middle of the trial. See, e.g., Advisory Committee Note to Rule 12.2.

The three enumerated defenses as to which notice must be given under the Federal Rules
of Criminal Procedure, like the advice-of-counsel defense, are “ordinarily fact-intensive defenses
that are likely to create substantial problems of fairness and efficiency if raised for the first time
during the trial.” United States v. Mubayyid, No. 05-40026, 2007 WL 1826067, at *2 (D. Mass.
June 22, 2007). Moreover, the insanity defense ordinarily requires pretrial disclosure by the
defense of otherwise privileged information, namely information subject to the psychotherapist-
patient privilege. Similarly, the advice-of-counsel defense may require the disclosure of
privileged information, namely information subject to the attorney-client privilege. Thus, the
existence of the pretrial notice requirement for these three enumerated defenses makes clear that
there is no constitutional requirement or other impediment that prohibits requiring pretrial notice
for those defenses. Similarly, there is no constitutional requirement or other impediment that
prohibits requiring pretrial notice of the advice-of-counsel defense because that defense, like the
ones enumerated in the Rules, is fact-intensive and is likely to cause problems of fairness and
efficiency if not raised in advance of trial. See id.

Mr. Garcia argues that the fact that the Federal Rules of Criminal Procedure explicitly list
three defenses with certain notice requirements, but not others, cautions against requiring notice
for any additional defenses, including the advice-of-counsel defense. The need for caution is

appropriately raised, but it is well-settled that district courts have inherent authority to impose
disclosure and notice requirements outside of the Federal Rules of Criminal Procedure.° Put
simply, there is no doubt that federal courts possess the inherent power to order pretrial notice
and discovery in criminal cases and that power is not limited to the three defenses listed in Rule
12.

Whether a district court can exercise its inherent authority to impose a pretrial notice and
discovery requirement specifically with respect to the advice-of-counsel defense is a matter of
first impression within the Fourth Circuit. Similarly, it appears that there is also no authority
from another circuit on this issue, but there is district court authority. The majority of district
courts that have considered the question have sensibly exercised their inherent authority to

impose a pretrial notice and discovery requirement regarding the advice-of-counsel defense,® but

 

5 See United States v. Armstrong, 517 U.S. 456, 475 (1996) (Breyer, J., concurring) (“[Rule 16] is intended to
prescribe the minimum amount of discovery...[not] to limit the judge’s discretion to order broader discovery.”)
(quoting Advisory Committee Note to Rule 16)); United States v. Mubayyid, No. 5-40026, 2007 WL 1826067, at *2
(D. Mass. June 22, 2007) (finding that courts have inherent authority to order notice and discovery of the advice-of-
counsel defense outside Rule 16); see also United States v. Fletcher, 74 F.3d 49, 54 (4th Cir. 1996) (district court
had authority to require defendant to produce witness list prior to trial); United States v. Kloepper, 725 F. Supp. 638,
640 (D. Mass. 1989) (district court has inherent authority to order handwriting exemplars and fingerprints of
defendant to be produced even though not specifically listed in Rule 16); United States v. Hearst, 412 F. Supp. 863,
870 (N.D. Cal. 1975) (defendant ordered to give government notice and discovery of novel defense of
“brainwashing” by a cult group despite the fact that it did not fall within the strict dictates of Rule 12.2); United
States v. North, 708 F. Supp. 399, 401 (D.D.C. 1988) (defendant ordered to produce to government pretrial
classified documents upon which he intended to rely at trial); United States v. Bender, 331 F. Supp. 1074, 1075
(C.D. Cal. 1971) (“It has long been held that the [flederal [clourts possess inherent authority to order discovery and
inspection.”).

© See United States v. Crowder, 325 F. Supp. 3d 131, 138 (D.D.C. 2018) (finding that courts have inherent authority
to order pretrial notice and discovery of the advice-of-counsel defense outside Rule 16); United States v. Mubayyid,
No. 5-40026, 2007 WL 1826067, at #2 (D. Mass. June 22, 2007) (same); United States v. Cooper, 283 F. Supp. 2d
1215, 1225 (D. Kan. 2003) (requiring defendant to disclose documents and objects concerning his advice-of-counsel
defense fourteen days before trial if defendant intends to raise the defense at trial); United States v. Hatfield, No. 06-
cr-0550, 2010 WL 183522, at *13 (E.D.N.Y. Jan. 8, 2010) (requiring defendant to provide pretrial notice of intent to
rely on advice-of-counsel defense and providing defendant one week post-notice to disclose all documents
concerning their intended advice-of-counsel defense to the government); United States v. Scali, No. 16-CR-466,
2018 WL 461441, at *8 (S.D.N.Y. Jan. 18, 2018) (requiring defendant to produce all discovery relating to any
advice-of-counsel defense pretrial); see also United States v. Crinel, No. 15-61, 2016 WL 6441249, at *12 (E.D. La.
Nov. 1, 2016) (requiring a defendant, if he wishes to assert an advice-of-counsel defense, to file a pretrial motion);
United States v. Impastato, 535 F. Supp. 2d 732, 740 (E.D. La. 2008) (requiring pretrial briefing on the advice-of-
counsel issue should defendant seek to put forth the defense).

8
at least two district courts have refused to impose such a requirement.’

The rationale for requiring pretrial notice and disclosure of a defendant’s intention to
assert the advice-of-counsel defense is persuasive. An advice-of-counsel defense is complex and
may raise issues requiring additional briefing before trial. See United States v. Crowder, 325 F.
Supp. 3d 131, 138 (D.D.C. 2018). Specifically, the assertion of an advice-of-counsel defense
may impact the scope of discovery otherwise permitted, namely the waiver of the attorney-client
privilege over certain communications and/or documents related to the advice. Jd. The
complexity of the defense and the potential for discovery of otherwise privileged documents
weigh heavily in favor of a pretrial notice and discovery requirement to avoid unnecessary delays
during trial. Accordingly, it is appropriate to require the defendants in this case to provide notice
and discovery should any defendant wish to assert an advice-of-counsel defense.

Although inherent authority exists to require pretrial notice and discovery regarding a
defendant’s assertion of the advice-of-counsel defense, it is important to exercise this authority
only to the extent necessary to ensure a fair and efficient trial given the burden placed on the
defendant and on the attorney-client privilege. The defendant’s burden, namely revealing an
aspect of their trial strategy pretrial, can be mitigated by requiring notice of intent to assert the
advice-of-counsel defense only shortly before trial. Thus, notice of the intent to assert the advice-
of-counsel defense need not be provided until ten days prior to trial, and related discovery need
not commence until notice has been provided. See, e.g., United States v. Crowder, 325 F. Supp.

3d 131, 139 (D.D.C. 2018) (requiring defendant to provide notice and discovery two weeks prior

 

7 See United States v. Wilkerson, 388 F. Supp. 3d 969, 975 (E.D. Tenn. 2019) (finding no good cause to compel
defendants to disclose whether they intend to rely on an advice-of-counsel defense pretrial); United States v.
Meredith, No. 3:12CR-143, 2014 WL 897373 (E.D. Ky. Mar. 6, 2014) (declining to impose pretrial notice and
discovery of advice-of-counsel defense because it “would require the defendant to reveal his trial strategy pretrial”).

9
to trial); United States v. Cooper, 283 F. Supp. 2d 1215, 1225 (D. Kan. 2003) (same).
IV.

In the event a defendant asserts the advice-of-counsel defense, the question arises
whether the attorney-client privilege is waived, and if so, to what extent the privilege is waived.
In short, assertion of the advice-of-counsel defense warrants a limited waiver of the attorney-
client privilege with respect to the communications or documents relied on to assert the defense.

Whether assertion of the advice-of-counsel defense constitutes a waiver of the attorney-
client privilege is also a matter of first impression within the Fourth Circuit. Although the Fourth
Circuit has not directly addressed the issue, the Fourth Circuit has made clear that “[s]elective
disclosure [of attorney-client communications] for tactical purposes waives the [attorney-client]
privilege.” United States v. Jones, 696 F.2d 1069, 1072 (4th Cir. 1982) (discussing waiver of the
attorney-client privilege in the context of the issuance of grand jury subpoenas to attorneys that
provided advice to the targets of a grand jury investigation). For a defendant to provide more
than a scintilla of evidence in support of an assertion of the advice-of-counsel defense, the
defendant would have to disclose the information provided to counsel and the advice received
from counsel on which the defendant relied. Merely disclosing the advice received from the
attorney would be a selective disclosure. Thus, the waiver certainly extends to the advice given
by the attorney and any communication made or evidence submitted to the attorney upon which
the attorney’s advice is based.

Although there is not Fourth Circuit authority directly on point, other circuits that have
considered the waiver issue in the context of the advice-of-counsel defense have reached the

same result.® By asserting the advice-of-counsel defense, the client in the attorney-client

 

® See United States v. White, 887 F.2d 267, 270 (D.C. Cir. 1989) (“Reliance on advice-of-counsel is an affirmative
10
relationship has made a conscious decision to inject the advice of counsel into the litigation.
Thus, the assertion of the advice-of-counsel defense waives the attorney-client privilege over
certain communications and documents. It is worth noting, however, that the extent of the waiver
must be carefully circumscribed to protect the attorney-client privilege in other respects.° For
example, the privilege is not waived with respect to issues and subjects beyond the information
defendant submitted to the attorney on which the attorney’s advice is based, the attorney’s advice
relied on by the defendant, and any information that would undermine the defense. !°

In sum, assertion of the advice-of-counsel defense waives the attorney-client privilege to
a limited extent, namely with respect to (i) communications or evidence that the defendant
intends to introduce at trial to establish the defense and (ii) communications or evidence that

would undermine the defendant’s advice-of-counsel defense. !!

 

defense” that “waive[s] the [attorney-client] privilege”); Glenmede Trust Co. v. Thompson, 56 F.3d 476, 486 (3d
Cir. 1995) (“The attorney-client privilege may be waived by a client who asserts reliance on the advice of counsel as
an affirmative defense.”); United States v. Bilzerian, 926 F.2d 1285, 1292 (2d Cir. 1991) (“the attorney-client
privilege cannot at once be used as a shield and a sword...the privilege may implicitly be waived when defendant
asserts a claim that in fairness requires examination of protected communications”).

9 See Rhone-Poulenc Rorer Inc. v. Home Indem. Co., 32 F.3d 851, 863 (3d Cir. 1994) (“If we intend to serve the
interests of justice by encouraging consultation with counsel free from the apprehension of disclosure, then courts
must work to apply the privilege in ways that are predictable and certain.”).

'© District courts in other jurisdictions have sensibly determined that should a defendant decide to raise an advice-of-
counsel defense at trial, “any communications or evidence [a] defendant[ ] intend{s] to use to establish the defense
are subject to disclosure.” United States v. Crowder, 325 F. Supp. 3d 131, 138 (D.D.C. 2018). Moreover, even
otherwise-privileged communications that a defendant does “not intend to use at trial, but that are relevant to
proving or undermining the advice-of-counsel defense, are subject to disclosure ‘in their entirety.”” /d. (quoting
United States v. Naegele, 468 F. Supp. 2d 165, 174 n.8 (D.D.C. 2007)); see also United States v. Hatfield, No. 06-cr-
0550, 2010 WL 183522, at *13 (E.D.N.Y. Jan. 8, 2010) (holding that if defendants “intend to rely on an advice of
counsel defense” they must “disclose all documents concerning the[ ]...defense” including “not only those
documents which support [their] defense, but also all documents (including attorney-client and attorney work
product documents) that might impeach or undermine such a defense”).

If any defendant files notice of intent to assert the advice-of-counsel defense, and there is any dispute as to what
communications or other evidence is discoverable, such a dispute can be resolved through a hearing and in camera
review in accordance with United States v. Zolin, 491 U.S. 554 (1989).

11
V.

Finally, the government has requested an order that states that Mr. Dallmann has waived
any attorney-client privilege in any attorney memorandum providing advice about the operation
of Jetflicks. Because Mr. Dallmann has not indicated an intention to assert an advice-of-counsel
defense at trial yet, Mr. Dallmann has not waived the attorney-client privilege with respect to any
such legal document on those grounds. In a footnote in their motion, the government asserts two
additional grounds for Mr. Dallmann’s waiver of the attorney-client privilege with respect to this
attorney memorandum—namely, (i) Mr. Dallmann voluntarily disclosed the contents of the
document and (ii) the “crime-fraud” exception to the attorney-client privilege applies.

First, the government argues that Mr. Dallmann voluntarily waived any attorney-client
privilege in the attorney memorandum because during a November 16, 2019 interview, Mr.
Dallmann told the FBI about the advice he received from an attorney and informed the FBI of
the existence of a written memorandum already seized by the FBI. As an initial matter, the
Fourth Circuit has made clear that a party can voluntarily waive the attorney-client privilege
through disclosure. See Hanson v. United States Agency for Int'l Dev., 372 F.3d 286, 293-94
(4th Cir. 2004) (“A client can waive an attorney-client privilege expressly or through his own
conduct. Implied waiver occurs when a party claiming the privilege has voluntarily disclosed
confidential information on a given subject matter to a party not covered by the privilege.”).

The government, however, has not provided any evidence of precisely what Mr.
Dallmann said during the FBI interview, and the nature and extent of Mr. Dallmann’s disclosures
determine whether or not Mr. Dallmann has voluntarily waived the attorney-client privilege with
respect to the attorney memorandum. Specifically,

An averment that lawyers have looked into a matter does not imply an intent to
reveal the substance of the lawyers’ advice. Where a defendant neither reveals

12
substantive information, nor prejudices the government’s case, nor misleads a
court by relying on an incomplete disclosure, fairness and consistency do not
require the inference of waiver.
United States v. White, 887 F.2d 267, 271 (D.C. Cir. 1989) (citing Jn re von Bulow, 828 F.2d 94,
101-02 (2d Cir.1987); United States v. Aronoff, 466 F. Supp. 855, 862 (S.D.N.Y.1979)). Here,
the government’s brief does not make clear whether Mr. Dallmann disclosed the substance of the
attorney memorandum or simply that an attorney memorandum existed. Without sufficient
evidence as to the specific comments made by Mr. Dallmann to the FBI about the attorney
memorandum at issue, it cannot be determined whether Mr. Dallmann has voluntarily waived his
privilege in the document.
Second, the government argues that the “crime-fraud” exception to the attorney-client
privilege allows the government to review the attorney memorandum. Again, the government has
not provided sufficient evidence to make such a finding here. To be sure, the Fourth Circuit has
made clear what the government must establish for application of the crime-fraud exception,
namely
(1) The client was engaged in or planning a criminal or fraudulent scheme when
he sought the advice of counsel to further the scheme, and (2) the documents
containing the privileged materials bear a close relationship to the client’s existing
or future scheme to commit a crime or fraud. Prong one of this test is satisfied by
a prima facie showing of evidence that, if believed by a trier of fact, would
establish the elements of some violation that was ongoing or about to be
committed. Prong two may be satisfied with a showing of a close relationship
between the attorney-client communications and the possible criminal or
fraudulent activity.

In re Grand Jury Proceedings, 401 F.3d 247, 251 (4th Cir. 2005) (internal citations omitted).

This showing has not been made because the issue has not been adequately briefed. In fact, the

argument has been relegated to a single paragraph in a footnote of the government’s motion.

Moreover, the government has not provided sufficient evidence regarding when Mr. Dallmann

13
allegedly admitted the scheme to commit copyright inlringement began and when the advice of
the attomey was sought.'? Thus, whether the crime-fraud exception applics to the subject
atiorney memorandum cannot be determined on this record.

in sum, the government has not established that Mr. Dallmann has waived his attomey-
client privilege in the subject attomey memorandum, Mr. Dallmann has not asserted an advice-
of-counsel defense to date, and the government has not provided sufficient evidence either Qa)
that Mr, Dallmann voluntarily waived his attomcy-client privilege in the attorney memorandum
through disclosures made to the FBI during the November 16, 20)9 interview or (ii) that the
crime-{raud exception to the attomey-client privilege applies to the attomey memorandum. ‘Thus,
the government’s motion to confirm a waiver of the attomey-client privilege with respect to this
attorney memorandum must be denied without prejudice to the government’s ability to rencwahe
motion in the event the government presents additional evidence conceming Mr. Dallméon’s
specifie disclosures to the FBI.

For the reasons set forth above, the government’s motion is granted in part and denied in
part. Any defendant who plans to assert an advice-of-counsel defense must provide notice and
discovery, but must do zo only ten days prior to trial. In addition, Mr. Dailmann has not waived
his attorney-client privilege in the subject memorandum bascd on the evidence submitted to date.

An appropriate order will issue scparately.

The Clerk is directed to provide a copy of this Opinion to all counsel of record.

  
    
 

Alexandria, Virginia

J 15,2
anuary 15, 2020 T. S. Elfis, 1

United States Disfrict Judge

 

2 To be sure, the zovernment dacs allege that Mr. Dallmann admitted that he stafted downloading copyright
television shows from illegal torrent sites in 2007. But this evidence has not been inteaduced via 3 sworn FBI 302 or
other sworn affidavit. [n addition, no date has been provided for the attorney memorandum at issue, So it remains
unclear when the memorandum was provided in relation to the alleged crimina} copyright infringement scheme.

14
